UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DONALD D. PYRON,                                DOCKET NUMBER
                  Appellant,                         SF-1221-15-0076-W-1

                  v.

     DEPARTMENT OF                                   DATE: February 19, 2016
       TRANSPORTATION,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Donald D. Pyron, Vancouver, Washington, pro se.

           Alexandra R. Randazzo, Esquire, Washington, D.C., for the agency.

           David F. Shayne, Esquire, Renton, Washington, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action in this individual right of action (IRA)
     appeal. Generally, we grant petitions such as this one only when: the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed. See title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.     Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                                      BACKGROUND
¶2         The appellant serves as an Airway Transportation System Specialist with
     the agency, and is responsible for maintaining and repairing power and lighting
     equipment at the Portland International Airport (PIA). Initial Appeal File (IAF),
     Tab 6 at 102, Tab 28, Hearing Compact Disc (HCD) (testimony of the appellant).
     On October 24, 2013, after the appellant had unsuccessfully attempted to repair a
     component of PIA’s approach lighting system (ALS) for 2 weeks, his first-level
     supervisor, T.F., assigned other technicians to the repair, and directed the
     appellant to work on a different assignment. HCD (testimony of the appellant,
     T.F., and K.D., the appellant’s third-level supervisor).         Subsequently, the
     appellant walked into T.F.’s office, dropped his badge and keys on T.F.’s desk,
     stated, “I am out of here,” and left. IAF, Tab 6 at 104, 145; HCD (testimony of
     T.F.). The appellant then proceeded to his personal vehicle and drove off. IAF,
     Tab 6 at 104, 145; HCD (testimony of T.F.).
                                                                                        3

¶3         After leaving work, the appellant telephoned K.D. in an agitated state, made
     several unintelligible statements, and then hung up on her. HCD (testimony of
     the appellant and K.D.).     He also contacted the agency’s Pacific Operations
     Control Center (POCC) and Office of the Inspector General (OIG) to report
     alleged maintenance issues and problems with equipment at PIA.           IAF, Tab 6
     at 164-74, Tab 17 at 25-30, Tab 19 at 109-11.
¶4         Following discussions with his second-level supervisor, R.W., the appellant
     returned to work the week of October 28, 2013. HCD (testimony of R.W. and
     T.F.). On December 31, 2013, the agency issued a notice proposing to suspend
     the appellant for 2 days based upon a charge that he was absent without leave
     (AWOL) on October 24 and 25, 2013.           IAF, Tab 6 at 66-67.     The appellant
     did not respond and, on February 13, 2014, the deciding official, T.F., issued a
     final decision imposing the 2-day suspension.       Id. at 106-07.   Thereafter, the
     appellant filed a complaint with the Office of Special Counsel (OSC), alleging
     that the agency took various actions against him, including the 2-day suspension,
     in retaliation for protected whistleblowing.     IAF, Tab 10 at 4-7.     After OSC
     closed its inquiry into his allegations, IAF, Tab 1 at 59-63, the appellant filed the
     instant IRA appeal with the Board, IAF, Tab 1.
¶5         On appeal, the appellant claimed that he made protected disclosures or
     engaged in protected activity when he reported his concerns regarding
     maintenance issues and problems with equipment to the OIG and POCC, and
     when he called K.D. on October 24, 2013, and allegedly stated that T.F. was
     “doing dangerous things.” IAF, Tab 18 at 5, Tab 21 at 3. He claimed that in
     retaliation for these protected disclosures and protected activity:          (1) T.F.
     required him to complete on-the-job training regarding the ALS; (2) T.F.
     threatened to fire him; (3) T.F. refused to allow him to work on critical lighting
     systems; and (4) the agency suspended him for 2 days.          IAF, Tab 18 at 5-6,
     Tab 25 at 4-5.
                                                                                       4

¶6        After finding that the Board had jurisdiction over the appeal, IAF, Tab 7,
     and following a hearing, the administrative judge issued an initial decision
     denying the appellant’s request for corrective action, IAF, Tab 29, Initial
     Decision (ID). The administrative judge found that the appellant did not raise his
     alleged protected disclosures to the POCC before OSC and, therefore, the
     appellant had not exhausted his administrative remedy as to these disclosures. ID
     at 6; see IAF, Tab 10 at 4-7. He further found that the appellant’s call to K.D.
     was not protected under 5 U.S.C. § 2302(b)(8), because, even assuming that the
     appellant stated that T.F. was “doing dangerous things,” such an allegation was
     too vague and conclusory to constitute a protected disclosure.           ID at 5-6.
     However, the administrative judge found that the appellant established that he
     engaged in protected activity under 5 U.S.C. § 2302(b)(9)(C) when he disclosed
     the alleged maintenance issues and problems with agency equipment to the
     agency’s OIG. ID at 4-5.
¶7        The administrative judge then proceeded to analyze each of the alleged
     personnel actions raised by the appellant on appeal. ID at 6-10. He found that
     requiring the appellant to complete the on-the-job training regarding the ALS
     was not a personnel action because it did not constitute a significant change in the
     appellant’s duties. ID at 8-9. He also found that the alleged threat to fire the
     appellant was not a personnel action because T.F.’s statement at issue did not
     constitute an actionable threat to take disciplinary action.       ID at 10.    The
     administrative judge assumed without finding that prohibiting the appellant from
     working on critical lighting systems could be a significant change in his duties,
     but found that the appellant’s protected activity was not a contributing factor in
     this action because T.F. imposed the prohibition before he was aware of the
     appellant’s protected activity. ID at 8. Finally, the administrative judge found
     that the 2-day suspension was a personnel action under the Whistleblower
     Protection Enhancement Act of 2012 (WPEA), and that the appellant’s protected
     activity was a contributing factor in the agency’s decision to suspend the
                                                                                       5

      appellant. ID at 7. He determined, however, that the agency established by clear
      and convincing evidence that it would have taken the same action in the absence
      of any protected activity. ID at 10-16.
¶8         The appellant has filed a petition for review of the initial decision, and the
      agency has responded in opposition to the petition for review.        Petition for
      Review (PFR) File, Tabs 1, 4.

                         DISCUSSION OF ARGUMENTS ON REVIEW
¶9         In an IRA appeal, after establishing the Board’s jurisdiction, the appellant
      then must establish a prima facie case of whistleblower retaliation by proving by
      preponderant evidence that: (1) he made a disclosure described under 5 U.S.C.
      § 2302(b)(8) or engaged in protected activity described under 5 U.S.C.
      § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the disclosure or protected activity
      was a contributing factor in the agency’s decision to take or fail to take a
      personnel action as defined by 5 U.S.C. § 2302(a).         5 U.S.C. § 1221(e)(1);
      Webb v. Department of the Interior, 122 M.S.P.R. 248, ¶ 6 (2015).           If the
      appellant makes this prima facie showing, the burden shifts to the agency to prove
      by clear and convincing evidence that it would have taken the same personnel
      action in the absence of the protected disclosure or protected activity. 5 U.S.C.
      § 1221(e)(2); Webb, 122 M.S.P.R. 248, ¶ 6.
¶10        On review, neither party challenges the administrative judge’s findings that
      the appellant engaged in protected activity under 5 U.S.C. § 2302(b)(9)(C) when
      he disclosed the alleged maintenance issues and problems with agency equipment
      to the agency’s OIG, and that this protected activity was a contributing factor in
      the agency’s decision to suspend the appellant for 2 days. ID at 4-5, 7; see PFR
      File, Tabs 1, 4.    We discern no basis to disturb these well-reasoned findings
      on review. However, the appellant does appear to challenge the administrative
      judge’s finding that numerous actions he raised did not constitute personnel
      actions under 5 U.S.C. § 2302(a) and that the agency did not meet its burden of
                                                                                         6

      proof by clear and convincing evidence. As discussed below, these arguments
      do not provide a basis for granting his petition for review.

      The administrative judge correctly found that several of the actions raised by the
      appellant did not constitute personnel actions under the WPEA.
¶11         Although the appellant’s arguments on review are somewhat unclear, he
      appears to contend that the administrative judge erred in finding that several of
      the actions raised in his appeal did not constitute personnel actions under the
      WPEA. PFR File, Tab 1 at 2. First, he argues that T.F. made “numerous threats”
      against him in retaliation for protected whistleblowing, although he fails to
      provide any further information or argument regarding the alleged threats. Id.
      The Board’s jurisdiction in an IRA appeal is limited to those personnel actions
      that the appellant raised before OSC.         Mason v. Department of Homeland
      Security,   116 M.S.P.R.   135,     ¶8   (2011);   Roach   v.   Department   of   the
      Army, 82 M.S.P.R. 464, ¶¶ 9-10 (1999). We agree with the administrative judge
      that the appellant failed to demonstrate that he exhausted his administrative
      remedies with respect to any threats other than T.F.’s alleged threat to fire him.
      ID at 10; see IAF, Tab 10 at 4-7.
¶12         We further agree with the administrative judge that the statement that the
      appellant contended was a threat to fire him did not constitute a personnel action.
      ID at 9-10.   Despite the broad reading afforded to the term “threatened,” the
      Board has held that an agency must take some action signifying intent to take a
      personnel action.      Rebstock Consolidation v. Department of Homeland
      Security, 122 M.S.P.R. 661, ¶¶ 11-12 (2015) (finding that the appellants’ mere
      belief that they might face disciplinary action, in the absence of any notice from
      the agency that they might face disciplinary action, did not constitute a
      nonfrivolous allegation that the agency had threatened to take a personnel action);
      Daniels v. Department of Veterans Affairs, 105 M.S.P.R. 248, ¶ 8 (2007) (finding
      that a statement that the appellant “may not be qualified for [her] job” was too
      distant from the possibility of removal to constitute a threatened personnel action
                                                                                          7

      under the Whistleblower Protection Act). Here, the record reflects that, at a staff
      meeting in April 2014, just before T.F. was scheduled to depart for a 60-day
      detail to another office, he stated that he knew some people were unhappy
      working for him, that he would be gone for 60 days, and that people had 60 days
      to find a new job if they did not want to work for him. HCD (testimony of the
      appellant, T.F., and the appellant’s coworkers, D.M. and R.M.).                   The
      administrative judge correctly found that T.F.’s statement was at most a
      suggestion that the appellant and other employees who did not enjoy working for
      T.F. should consider voluntarily transferring to other positons. ID at 10. The
      statement did not indicate that T.F. intended to take disciplinary action against
      the appellant, or any other employee.
¶13        On review, the appellant also argues that T.F. retaliated against him by
      requiring him to complete on-the-job training regarding the ALS.        PFR File,
      Tab 1 at 2.   He contends that another employee, B.S., was not required to
      complete training after having unspecified “problems” for 20 months.        Id.    A
      significant change in duties can constitute a personnel action under the WPEA.
      See 5 U.S.C. § 2302(a)(2)(A)(xii). However, we agree with the administrative
      judge that the on-the-job training regarding the ALS was not a significant change
      in the appellant’s duties. ID at 8-9. The administrative judge correctly found that
      the training was expected to take a small fraction of the appellant’s time, and was
      temporary in nature.    ID at 9. Specifically, the training was expected to take
      approximately 73 hours, in addition to some travel time, over a 90-day period.
      IAF, Tab 25 at 4. The administrative judge also credited R.W.’s testimony that
      agency employees routinely were required to complete similar on-the-job
      trainings. ID at 9; see HCD (testimony of R.W.). The appellant’s arguments on
      review   constitute    mere   disagreement   with   the   administrative   judge’s
      well-reasoned findings, and fail to provide a basis for disturbing the initial
      decision. See Shannon v. Department of Veterans Affairs, 121 M.S.P.R. 221, ¶ 13
                                                                                        8

      (2014) (finding that an appellant’s mere disagreement with the administrative
      judge’s findings is insufficient to disturb the initial decision).

      The administrative judge correctly found that the agency established by clear and
      convincing evidence that it would have suspended the appellant for 2 days absent
      his protected activity.
¶14         Because the appellant met his burden to establish a prima facie case of
      whistleblowing, the burden shifted to the agency to prove by clear and convincing
      evidence that it would have taken the same action in the absence of the
      appellant’s protected activity. See Webb, 122 M.S.P.R. 248, ¶ 6. In determining
      whether an agency has met this burden, the Board will consider the following
      factors: (1) the strength of the agency’s evidence in support of the action; (2) the
      existence and strength of any motive to retaliate on the part of the agency
      officials who were involved in the decision; and (3) any evidence that the agency
      takes similar actions against employees who are not whistleblowers but who are
      otherwise similarly situated.    Carr v. Social Security Administration, 185 F.3d
1318, 1323 (Fed. Cir. 1999). The Board does not view these factors as discrete
      elements, each of which the agency must prove by clear and convincing evidence.
      Lu v. Department of Homeland Security, 122 M.S.P.R. 335, ¶ 7 (2015). Rather,
      the Board will weigh the factors together to determine whether the evidence is
      clear and convincing as a whole. Id.
¶15         We agree with the administrative judge that the agency established by clear
      and convincing evidence that it would have suspended the appellant for 2 days in
      the absence of his protected activity. ID at 10-16. In reaching this conclusion,
      the administrative judge carefully balanced the Carr factors and considered all of
      the evidence presented as required by Whitmore v. Department of Labor, 680 F.3d
1353, 1368 (Fed. Cir. 2012). On review, the appellant has provided no basis for
      us to disagree with the administrative judge’s findings. Specifically, we agree
      with the administrative judge that the agency presented strong evidence in
      support of the 2-day suspension. ID at 11-12.
                                                                                      9

¶16        It is undisputed that that appellant walked off the job at approximately
      8:00 a.m. on October 24, 2013, without requesting leave and that he never
      provided any justification that would excuse his absence. ID at 11; PFR File,
      Tab 1; see IAF, Tab 6 at 104, 145; HCD (testimony of T.F.).             However,
      approximately 4 hours after the appellant walked off the job, R.W. left the
      appellant a voicemail message instructing him not to return to work until they had
      the opportunity to speak the following Monday, October 28, 2013, because R.W.
      was concerned that the appellant might pose a security threat. IAF, Tab 23 at 4;
      HCD (testimony of R.W.). Thus, the administrative judge properly found that the
      evidence strongly supported a finding that the appellant was AWOL for 4 hours
      on October 24, 2013, but did not support a finding that he was AWOL between
      noon on October 24, 2013, and the end of his scheduled shift on October 25,
      2013. ID at 11.
¶17        However, we agree with the administrative judge that, even if the appellant
      was only AWOL for 4 hours, a 2-day suspension was a “surprisingly lenient”
      penalty, considering the recommendations in the agency’s table of penalties. ID
      at 11. The appellant’s AWOL on October 24, 2013, was considered his second
      offense, because slightly more than 1 year earlier, he had walked out of a
      meeting, ignoring his supervisor’s instructions to return. IAF, Tab 17 at 21-23.
      The table of penalties states that the penalty for a second offense of
      “unauthorized early departures” or “unauthorized absence from the worksite
      during duty hours” ranges from a 5- to 10-day suspension. IAF, Tab 6 at 109.
      Therefore, the 2-day suspension imposed by the agency was less than half of the
      minimum recommended penalty for the appellant’s offense. Id. Accordingly, we
      agree with the administrative judge that, even if the appellant was AWOL for
      only 4 hours, the agency had ample justification for suspending him for 2 days.
      ID at 12.
¶18        We further agree with the administrative judge that T.F. and R.W., the
      agency officials involved in the decision to suspend the appellant, had a moderate
                                                                                        10

      motive to retaliate against the appellant. ID at 13. The agency’s OIG initiated an
      investigation into the appellant’s complaints, and concluded that the majority of
      them were unsubstantiated. IAF, Tab 6 at 164-80. The sole allegations that the
      OIG found to be substantiated pertained to the appellant’s failure to repair
      equipment assigned to him and his failure to document equipment maintenance
      problems through regular channels. Id. at 164, 175-80; HCD (testimony of the
      appellant and T.F.).    Nevertheless, although the appellant’s protected activity
      called his own competence into question, it also potentially indirectly implicated
      T.F.’s and R.W.’s performance as supervisors. ID at 13.
¶19         We discern no error in the administrative judge’s conclusion that any
      inference that a potential motive to retaliate against the appellant played a role in
      his suspension was undercut by the fact that K.D., R.W., and T.F. already had
      tentatively decided to suspend the appellant for 2 days prior to learning of his
      protected activity. ID at 13. The record reflects that they had tentatively decided
      to suspend the appellant for 2 days by October 28, 2013, although R.W. continued
      to consult with a labor employee relations specialist after that date regarding
      whether more serious discipline was potentially warranted. HCD (testimony of
      K.D., R.W., and T.F.).      The record also supports the administrative judge’s
      finding that T.F. was not aware that the appellant had engaged in protected
      activity until November 22, 2013, and that, although R.W. had a general idea that
      the appellant had filed some sort of complaint, he also was unaware of any of the
      details of the appellant’s protected activity until late November 2013, after the
      tentative decision to suspend the appellant already had been made.             HCD
      (testimony of R.W. and T.F.).
¶20         On review, the appellant contends that, in the initial decision, the
      administrative judge failed to mention that three of his witnesses testified that
      T.F. stated that the appellant “threw each [and every one] under the bus.” PFR
      File, Tab 1 at 2.   As an initial matter, the administrative judge’s failure to
      mention all of the evidence of record does not mean that he did not consider it in
                                                                                       11

      reaching his initial decision. See Marques v. Department of Health & Human
      Services, 22 M.S.P.R. 129, 132 (1984), aff’d, 776 F.2d 1062 (Fed. Cir. 1985)
      (Table).   Furthermore, the appellant has failed to explain how this testimony
      demonstrates that the administrative judge erred in his findings regarding T.F.’s
      motive to retaliate against him, or any other aspect of the initial decision. PFR
      File, Tab 1 at 2. Although three of the appellant’s coworkers testified that, at a
      meeting in late October or early November 2013, T.F. stated that the appellant
      threw his coworkers “under the bus,” they either lacked knowledge of what this
      statement referenced, failed to explain what this statement referenced, or believed
      that T.F. was referencing the appellant’s calls to the POCC. 2 HCD (testimony of
      the appellant’s coworkers, F.T., D.M., and R.M.). The scope of an IRA appeal is
      limited to those disclosures raised before OSC, and because the appellant did not
      raise his alleged disclosures to the POCC before OSC, we lack jurisdiction to
      adjudicate any claims that the agency suspended him in retaliation for those
      disclosures.       See    Sazinski    v.   Department    of      Housing &    Urban
      Development, 73 M.S.P.R. 682, 685 (1997) (holding that the scope of an IRA
      appeal is limited to those disclosures raised before OSC). For these reasons, the
      appellant has failed to establish that the testimony of his three witnesses forms
      any basis for disturbing the initial decision.
¶21         On review, the appellant also argues that T.F. “used a double standard” with
      him compared to other employees as a result of his whistleblowing. PFR File,
      Tab 1 at 2. However, we agree with the administrative judge that the evidence
      regarding the agency’s treatment of similarly situated employees who are not
      whistleblowers did not weigh in either party’s favor.         ID at 15.   The agency
      presented limited evidence on this issue. K.D. testified that she had suspended
      employees for being AWOL on five or six occasions, but she did not provide any

      2
        Although T.F. was not aware of the appellant’s disclosures to the OIG until late
      November 2013, he was aware of the appellant’s calls to the POCC by October 28,
      2013. IAF, Tab 6 at 145; HCD (testimony of T.F.).
                                                                                       12

      further detail regarding the circumstances of their misconduct, or the length of the
      suspensions imposed.      HCD (testimony of K.D.).        Two of the appellant’s
      witnesses testified that they had heard that other employees sometimes left early
      and were not disciplined, but the appellant did not present evidence that T.F. was
      aware of this misconduct, and R.M. testified that T.F. would not have been aware
      of the misconduct, because he worked at a different physical location.        HCD
      (testimony of D.M. and R.M.). We further agree with the administrative judge
      that evidence regarding employees who drove under the influence of alcohol,
      used drugs, or took showers on duty time was not relevant, because those
      employees were not similarly situated. ID at 15. Thus, because there was limited
      relevant evidence presented by either party regarding the agency’s treatment of
      similarly situated employees, the administrative judge correctly concluded that
      the third Carr factor did not weigh in either party’s favor.         ID at 15; see
      Phillips v. Department of Transportation, 113 M.S.P.R. 73, ¶ 30 (2010) (finding
      that, where the record contained no evidence regarding the agency’s treatment of
      similarly situated nonwhistleblowers, the third Carr factor was not a significant
      factor for the Board’s analysis).
¶22         Based upon the foregoing, we agree with the administrative judge that the
      agency established by clear and convincing evidence that it would have
      suspended the appellant for 2 days in the absence of his protected activity. ID
      at 10-16. We also have considered the appellant’s allegation on review that lying
      and corruption are rampant in the Federal Aviation Administration, but find that
      this vague and generalized assertion does not form a basis for granting his
      petition for review.    PFR File, Tab 1 at 2; see Tines v. Department of the
      Air Force, 56 M.S.P.R. 90, 92 (1992) (finding that a petition for review must
      contain sufficient specificity to enable the Board to ascertain whether there is a
      serious evidentiary challenge justifying a complete review of the record).
                                                                                           13

      We have not considered the documents submitted by the appellant in the first
      instance on review.
¶23         Finally, with his petition for review, the appellant has submitted numerous
      documents that are not contained in the record below, including an alleged
      transcript of T.F.’s comments at a meeting in April 2014, the appellant’s
      correspondence with a U.S. Senator, and various documents regarding training,
      maintenance issues, and work assignments.            PFR File, Tab 1 at 28-57.   All of
      these documents appear to predate the initial decision, and the appellant has not
      explained why they were unavailable before the record closed below despite his
      due diligence. See Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214 (1980)
      (finding that under 5 C.F.R. § 1201.115, the Board will not consider evidence
      submitted for the first time with the petition for review absent a showing that it
      was unavailable before the record was closed despite the party’s due diligence).
      For this reason, we have not considered the documents that the appellant submits
      in the first instance on review.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S. Court
      of Appeals for the Federal Circuit.
               The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you want to request review of the Board’s decision concerning your
      claims     of   prohibited   personnel   practices    under   5   U.S.C.   § 2302(b)(8),
      (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
      the Board’s disposition of any other claims of prohibited personnel practices, you
                                                                                 14

may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11. Additional information about
other courts of appeals can be found at their respective websites, which can be
accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for   information   regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The
                                                                                 15

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.